Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on May 1, 2022 is acknowledged.  Claims 1, 4, 9, 15-16, 19, 20 were amended, claim 5 canceled and Claims 1-4 and 6-20 are pending in the instant application.  The restriction was deemed proper and made final in the previous office action.  Claims 9-18 remain withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-4, 6-8 and 19-20 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to claims 1, 4 and 19-20 are withdrawn in view of amendment of the claims filed May 1, 2022.

The rejection of claims 1-8 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of the claims filed May 1, 2022.

The rejection of claim(s)1-8 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talwar (EBioMedicine, Volume 2, Issue 4, 2015, pages 341-350, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed May 1, 2022 is withdrawn in view of amendment of the claims filed May 1, 2022.





Maintained/Revised Rejections/Objections

Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figures 1, 7 or in the description of Figures 1 or 7.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 1 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 1 or the description of Figures 1 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Applicant’s Arguments
Applicants argue that Figure 1 contains the SEQ ID NO: in the bracket.  Applicant’s arguments have been fully considered but not found persuasive.  Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include the proper format for each sequence.  The proper way to indicate a SEQ ID NO: is “SEQ ID NO:6” (see C.F.R. 1.821 (d)).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4, 7-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samavati (WO2016141347 A2, cited in Applicant’s IDS).
Samavati discloses assaying a sample for one or more of CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) and a detectable label (see claim 8).  Samavati further discloses kits thereof (see claim 28) and microarrays comprising proteins that bind said proteins (see claim 37) and nucleic acids that binds to a gene encoding CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) thus meeting the limitations of instant claim 1 (b).   Samavati further discloses a microarray comprising a protein and nucleic acid that binds MFS, TKT and HLA-DR which are identical to instant SEQ ID Nos:17, SEQ ID NO:1 and SEQ ID NO:8 (see claim 40).  Samavati further discloses kits comprising said microarrays (see paragraph 0207) and a label that can be detected (see paragraph 0204).    Samavati further discloses that The kits comprising said microarrays with nucleic acids that bind CCL2 (instant SEQ ID NO:16), DNAJC1 (Instant SEQ ID NO:11) and MetapI (instant SEQ ID NO:7) anticipate instant claims 1-4 and 19-20. Samavati teaches the microarray can include from two up to nine or more nucleic acids (see paragraph 0205).
Regarding claims 7-8, Samavati discloses wherein the label can be a fluorescent dye (see claim 6) and wherein the kit can comprise ELISA reagents (see claim 7).

Response to Applicants Arguments
Applicant argues “Without conceding to the appropriateness of this rejection or the relevance of the cited reference, and in order to advance prosecution, Applicant has amended claims submitted herewith to remove this specific combination of six protein biomarkers or binding domains that would bind only these six biomarkers. The claims submitted herewith are therefore not anticipated by the teachings of Samavati, since each claim (and sub-portion of each claim) that relates to kits or (micro)arrays for detecting proteins includes a binding domain for at least one marker that is not taught in Samavati.”
Applicants arguments have been fully considered but not found persuasive.  Applicants amended claim 1 (a) to remove specific biomarkers, however claim 1 (b) was not amended and still included biomarkers taught by Samavati.  Furthermore, Samavati discloses assaying a sample for one or more of CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) and a detectable label (see claim 8).  Samavati further discloses kits thereof (see claim 28) and microarrays comprising proteins that bind said proteins (see claim 37) and nucleic acids that binds to a gene encoding CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) thus meeting the limitations of instant claim 1 (b).   Samavati further discloses a microarray comprising a proteins /nucleic acids that bind MFS, TKT and HLA-DR which are identical to instant SEQ ID Nos:17, SEQ ID NO:1 and SEQ ID NO:8 (see claim 40).  Samavati further discloses kits comprising said microarrays (see paragraph 0207) and a label that can be detected (see paragraph 0204).    Samavati further discloses that The kits comprising said microarrays with nucleic acids that bind CCL2 (instant SEQ ID NO:16), DNAJC1 (Instant SEQ ID NO:11) and MetapI (instant SEQ ID NO:7) anticipate instant claims 1-4 and 19.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims “The kit of  claim 3 wherein the microarray comprises….seven or more of the peptides shown in Table 2…Table 5.”  However, this limitation is confusing given that there are only 7 peptides in Table 5, and thus it is unclear how one can have more than 7 peptides from Table 5 as only seven are present.  
Furthermore, claim 4 claims “The kit of claim 3…. seven or more of the peptides shown in Table 2 (P51 BP3 129 (SEQ ID NO: 7), P51 BP3 250 (SEQ ID NO: 9), P51 BP3 25 (SEQ ID NO: 6), P51 BP3 254 (SEQ ID NO: 2), P51 BP3 47 (SEQ ID NO: 11), P51 BP3 252 (SEQ ID NO: 13), P197 BP4 830 (SEQ ID NO: 3), P197 BP4 898 (SEQ ID NO: 1), P197 BP4 925 (SEQ ID NO: 8), P197 BP4 1109 (SEQ ID NO: 20), P197 BP4 952 (SEQ ID NO: 5), P197 BP4 834 (SEQ ID NO: 4), P197 BP4 1114 (SEQ ID NO: 10), P197 BP4 762 (SEQ ID NO: 16)”.  However,  it is unclear if the claim encompasses only the SEQ ID Nos listed or if it also encompasses any peptide shown in Table 2.  Table 2 includes all of the SEQ Nos listed but also includes full length protein names and accession numbers which would also be considered peptides.  Applicant should amend the claim to remove reference to Table 2 to clarify this point of confusion.  Applicants also reference Tables 3 and 5 and list the SEQ ID Nos found in Tables 3 and 5.  However, like Table 2, Tables 3 and 5 includes reference to full length sequences and it is unclear if these sequences are encompassed by the claim.  Applicant should amend the claim to remove reference to Tables 2-5 to clarify this point of confusion.
Claim 19 claims “An array or microarray comprising …. seven or more of the peptides shown in Table 2 (P51 BP3 129 (SEQ ID NO: 7), P51 BP3 250 (SEQ ID NO: 9), P51 BP3 25 (SEQ ID NO: 6), P51 BP3 254 (SEQ ID NO: 2), P51 BP3 47 (SEQ ID NO: 11), P51 BP3 252 (SEQ ID NO: 13), P197 BP4 830 (SEQ ID NO: 3), P197 BP4 898 (SEQ ID NO: 1), P197 BP4 925 (SEQ ID NO: 8), P197 BP4 1109 (SEQ ID NO: 20), P197 BP4 952 (SEQ ID NO: 5), P197 BP4 834 (SEQ ID NO: 4), P197 BP4 1114 (SEQ ID NO: 10), P197 BP4 762 (SEQ ID NO: 16)”.  However,  it is unclear if the claim encompasses only the SEQ ID Nos listed or if it also encompasses any peptide shown in Table 2.  Table 2 includes all of the SEQ Nos listed but also includes full length protein names and accession numbers which would also be considered peptides.  Applicant should amend the claim to remove reference to Table 2 to clarify this point of confusion.  Applicants also reference Tables 3 and 5 (lines 19-20) and list the SEQ ID Nos found in Tables 3 and 5.  However, like Table 2, Tables 3 and 5 includes reference to full length sequences and it is unclear if these sequences are encompassed by the claim.  Applicant should amend the claim to remove reference to Tables 2-5 to clarify this point of confusion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samavati (WO2016141347 A2, cited in Applicant’s IDS).
Samavati teaches assaying a sample for one or more of CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) and a detectable label (see claim 8).  Samavati further discloses kits thereof (see claim 28) and microarrays comprising proteins that bind said proteins (see claim 37) and nucleic acids that binds to a gene encoding CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) thus meeting the limitations of instant claim 1 (b).   Samavati further teaches a microarray comprising a protein and nucleic acid that binds MFS, TKT and HLA-DR which are identical to instant SEQ ID Nos:17, SEQ ID NO:1 and SEQ ID NO:8 (see claim 40) thus meeting the limitations of instant claim 19.  Samavati further discloses kits comprising said microarrays (see paragraph 0207) and a label that can be detected (see paragraph 0204).    Samavati further discloses that The kits comprising said microarrays with nucleic acids that bind CCL2 (instant SEQ ID NO:16), DNAJC1 (Instant SEQ ID NO:11) and MetapI (instant SEQ ID NO:7) (see paragraph 0152-0153).  Samavati teaches the microarray can include from two up to nine or more nucleic acids (see paragraph 0205).
Regarding claims 2-3, Samavati teaches a microarray comprising nucleic acids that bind to  a gene encoding CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11) thus meeting the limitations of instant claim 1 (b) and the limitations of instant claims 2-3. 
Regarding claims 4 and 19, the microarray of Samavati teaches a microarray comprising multiple nucleic acid sequences that bind multiple genes encoding CCL21 (instant SEQ ID NO:16), MetapI (instant SEQ ID NO:7), DNAJC1 (instant SEQ ID NO:11).
Regarding claims 7-8, Samavati teaches wherein the label can be a fluorescent dye (see claim 6) and wherein the kit can comprise ELISA reagents (see claim 7).
Samavati teaches kits comprising microarrays  with a plurality binding domains that bind a number of different sarcoidosis (CCL21, MetapI, DNAJC1) and tuberculosis (HLA-DR, TKT, MFS) markers encompassed by the instant claims (see claims 1-4).  However Samavati does not teach one kit comprising a microarray comprising all of the above biomarkers (or at least four of them) as claimed in instant claim 6.   
However, Samavati teaches kits distinguishing sarcoidosis from tuberculosis comprising HLA-DR, TKT, MFS and it would have been obvious to also look at binding to additional sarcoidoisis markers including CCL21, MetapI and DNAJC1.  One of ordinary skill in the art would have been motivated to do so given that Samavati teaches CCL21, MetapI and DNAJC1 are markers for diagnosing sarcoidosis and Samavati teaches assaying a sample obtained from a subject for the up- or down-regulation of  four or more markers associated with sarcoidosis disclosed herein (see paragraphs 0035).  There is a reasonable expectation of success given that these markers are associated with sarcoidosis and/or tuberculosis and measuring would aid in the differentiation between sarcoidosis and tuberculosis diagnosis.


New Objection
Claim 1 is objected to for the following informalities: claim 1 contains the acronym “CF”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Cystic Fibrosis (CF). The abbreviations can be used thereafter.  Furthermore, it is suggested that reference to Table 2 (“listed in Table 2”) and table 4 (“as shown in table 4) found in (a) and (b) be removed the claim as it is not necessary.  The limitation of “any one of the three sets of five clones show in Table 4 (SEQ ID Nos: 14, 8, 7, 6, & 16, SEQ ID Nos:11, 12, 8, 17, $ 20,  or SEQ ID Nos: 12, 15, 126, 18 & 19) found “(a)” and “(b)” should be replaced with -“any one of the three sets of five clones and 16, SEQ ID Nos:11, 12, 8, 17and 20,  or SEQ ID Nos: 12, 15, 16, 18 and 19)…”.


Claim 4 is objected to for the following informalities: it is suggested that  Applicants remove “(all listed in Table 3)” in line 10 and “(all in listed in Table 5)” in line 11; It is suggested that  reference to table 4 in all instances be removed the claim as it is not necessary. 
 The limitation of “any one of the three sets of five clones show in Table 4 (SEQ ID Nos: 14, 8, 7, 6, & 16, SEQ ID Nos:11, 12, 8, 17, & 20,  or SEQ ID Nos: 12, 15, 126, 18 & 19) found in lines 13-14, 32-33 should be replaced with -“any one of the three sets of five clones and 16, SEQ ID Nos:11, 12, 8, 17and 20,  or SEQ ID Nos: 12, 15, 16, 18 and 19)…”.
It is suggested Applicants remove reference to Tables 2, 3 and 5 (and just list SEQ ID Nos)  throughout the claim as it is not necessary and confusing.

Claim 19 is objected to for the following informalities: it is suggested that  Applicants remove all references to tables (Table 2-5) throughout the claim and just list the SEQ ID Nos or biomarkers as it is unnecessary and confusing.
 The limitation of “any of the three sets of five in Table 4 (SEQ ID Nos: 14, 8, 7, 6, & 16, SEQ ID Nos:11, 12, 8, 17, & 20,  or SEQ ID Nos: 12, 15, 126, 18 & 19) found in lines 7-8 and last two lines should be replaced with -“any one of the three sets of five clones and 16, SEQ ID Nos:11, 12, 8, 17and 20,  or SEQ ID Nos: 12, 15, 16, 18 and 19)…”.


Claim 20 is objected to for the following informalities: it is suggested that  Applicants remove reference to Table 3 in line 2, page 7 and list out the 20 SEQ ID  Nos. MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654